56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dalton L. LEWIS, Plaintiff--Appellant,v.Michael T.W. BELL;  Tin T. Le, Doctor, Defendants--Appellees,andNurse Rebbie, Defendant.
No. 95-6214.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  May 25, 1995

Dalton L. Lewis, Appellant Pro Se.  James Peeler Smith, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and its order dismissing one defendant for lack of service under Fed.R.Civ.P. 4(j), and find no reversible error.  Accordingly, we affirm both orders on the reasoning of the district court.  Lewis v. Bell, No. CA-93-513-5-CT-BR (E.D.N.C. May 20 and Dec. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.